AMENDMENT TO THE AGREEMENT BETWEEN

REVOLUTIONARY CONCEPTS, INC. AND EYETALK365, LLC







THIS AMENDMENT (hereinafter “Amendment”) is made and entered into effective
September 16, 2014 (“Amendment Effective Date”), by and between Revolutionary
Concepts, Inc., a Nevada corporation having an address at 1914 JN Pease Place,
Charlotte, NC 28262 (“Licensor”), and Eyetalk365, LLC, a North Carolina limited
liability corporation having an address at 9923 Willow Leaf Lane, Cornelius, NC
28031 (“Licensee”).




WHEREAS, Licensor and Licensee entered into an Agreement executed February 10,
2014, (the “Agreement”); and




WHEREAS, in consideration of the promises and mutual covenants contained herein
and for other good and valuable consideration, the parties wish to amend the
Agreement as more specifically set forth below.




NOW, THEREFORE, the parties hereby agree as follows:




1.

Terms in bold font used in this Amendment that are defined in the Agreement
shall have the same meaning as in the Agreement unless expressly stated
otherwise.

2.

This Amendment serves as written confirmation that Licensee accepts the Licensed
Patent Rights and the grant of the worldwide Exclusive License subject to the
changes and amendments contained herein, and the Licensor accepts the license
Payments and Allotments subject to the changes and amendments contained herein.

3.

The following amendments and changes to the Agreement shall be as follows:



A.

The Whereas clauses of the Agreement shall be amended to read as follows:

1.

Whereas, Licensor owns and/or controls any and all rights, title, and interest
in certain Patents and Patent Applications (“the Patents”) and the associated
intellectual property rights pertaining thereto;

2.

Whereas, Licensor wishes to sell, assign, and transfer all of its right, title
and interest in any inventions related to the Patents to the Licensee; and

3.

Whereas Licensee wishes to engage in the business of developing as well as
marketing products and services protected by the Patents including all claims,
demands, or causes of action that Licensor has or may have by reason of any
infringement of the Patents prior to the effective date of this Agreement,
including the exclusive right to sublicense, sue and collect damages for all
past, present, and future infringement and all lost profits resulting therefrom.
The Licensor also grants the Licensee the exclusive right to make, use, sell, or
offer to sell products and services, including all inventions, related to the
Patents including the exclusive right to prevent others from making,





--------------------------------------------------------------------------------

selling, using, or offering to sell any products or services related to or
covered by the Patents.



B.

Article I, Paragraph 1 shall be amended to read as follows:

1. Licensed Patent Rights: Shall mean:

a.

Patents and Patent Application Serial Nos.:

1.

US Patent 8,164,614 B2 Dated Apr. 24, 2012, Communication and Monitoring System;

2.

US Patent 8,154,581 B2 Dated Apr. 10, 2012, Audio-Video Communication System for
Receiving Person at Entrance;

3.

US Patent 8,144,184 B2 Dated Mar. 27, 2012, Detection and Viewing System;

4.

US Patent 8,144,183 B2, Dated Mar 27, 2012, Two-Way Audio-Video Communication
Method for Receiving Person at Entrance;

5.

US Patent 8,139,098 B2, Dated Mar. 20, 2012, Video Communication Method for
Receiving Person at Entrance;

6.

US Patent 7,193,644 B2 Dated Mar. 20, 2007, Automated Audio Video Messaging and
Answering System; and

7.

US Patent Application 13/453,100, filed on April 23, 2012, Communication and
Monitoring System.

b.

Any and all improvements developed by Licensor—or anyone under the direction,
control or guidance of Licensor, either directly or indirectly, including
contractors, subsidiaries and affiliates—whether patentable or not, relating or
in any way pertaining to the Patents and Patent Application listed in Paragraph
1(a), which Licensor may now or may hereafter develop, own or control.

c.

Any and all patents, which may issue from the Patents and Patent Application
listed in Paragraph 1(a) and improvements thereof, developed by Licensor—or
anyone under the direction, control or guidance of Licensor, either directly or
indirectly, including contractors, subsidiaries and affiliates—including any and
all divisions, continuations, continuations-in-part, reissues, inventions and
extensions of such Patents and Patent Application.



C.

Article I, Paragraph 2 shall be amended to read as follows:

2.

Product(s): Shall mean articles, goods, materials, techniques, devices, systems
or methods embodying one or more claims of the Licensed Patent Rights that are
made, used, offered for sale, or sold in the United States or that are produced
in the United States through the use of one or more methods or processes claimed
by the Licensed Patent Rights.



D.

Article I, Paragraph 3 shall be amended to read as follows:





--------------------------------------------------------------------------------



3.

Gross Sales: Shall mean total US dollar amount generated from sale of Products
by Licensee. Gross Sales specifically exclude any and all sales of Products by
any Sub-Licensee(s).



E.

Article I, Paragraph 4 shall be amended to read as follows:

5.

Exclusive License:  Shall mean a license, including the exclusive right to
sublicense and the exclusive right to commence, maintain, and terminate a suit
for damages related to past, present, and/or future patent infringement
including any claims for lost profits, and exclude others from making, selling,
using, or offering to sell Products including any claims, demands, or causes of
action Licensor have or may have had prior to the effective date of this
Agreement, whereby Licensee’s rights are sole and entire and operate to exclude
all others, including Licensor and its affiliates except as otherwise expressly
provided herein.



F.

Article I, Paragraph 8 shall be amended, and Paragraphs 9 to 11 shall be added,
to read as follows:

8.

Royalty(ies): Shall mean revenues, received by Licensee from any and all
Sub-Licensees, that are calculated as a percentage of the Sub-Licensee’s sales
of Products.

9.

Fee(s): Shall mean the total net judgments, awards or settlements that result
from patent infringement litigation, or contemplated patent infringement
litigation, after deducting any and all expenses and costs for such litigation
or contemplated litigation.

10.

Payment(s): Shall be defined according to ARTICLE III, Paragraph 1 of this
License Agreement.

11.

Allotment(s): Shall be defined according to ARTICLE X, Paragraph 1 of this
License Agreement.



G.

Article II, Paragraph 1 shall be amended to read as follows:

1.

Licensor hereby grants to Licensee the worldwide Exclusive License (which
specifically includes the right to sublicense others and the right to sue for
past, present, and/or future patent infringement), to make, have made, use, sell
and offer for sale Products, to exclude others in making, using, selling, or
offering to sell Products and to exploit the Patents and Patent Applications
described in the Licensed Patent Rights at Licensee’s sole discretion.



H.

Article III, Paragraphs 1 to 5 shall be amended to read as follows:

1.

Payments. For the license herein granted:

a.

Licensee agrees to pay a sign-up amount of Nine Hundred Thousand Dollars
($900,000) in cash (or equivalent agreed upon consideration) to Licensor.

b.

Licensee shall pay Forty percent (40%) of Licensee’s Gross Sales to Licensor.





--------------------------------------------------------------------------------



c.

Licensee agrees to pay all ongoing and future costs associated with the Licensed
Patent Rights, as outlined in Article X and XI of this agreement.

d.

Licensee shall pay Forty percent (40%) of Royalties to Licensor.

2.

Sublicenses. The granting and terms of all sublicenses is within Licensee’s sole
discretion.

3.

When a sale is made: A sale shall be regarded as being made upon the delivery of
any Products.

4.

Currency: All sums payable by Licensee hereunder shall be paid to Licensor in
the United States and in U.S. dollars.

5.

Interest: In the event any Payment or Allotment is not paid as specified herein,
then a compound interest of eighteen percent per annum (18%) shall be due and
payable, in addition to the Payments and Allotments accrued during the period of
default.



I.

Article IV, Paragraphs 1 and 2 shall be amended to read as follows:

1.

Reports. Within thirty (30) days after the end of each calendar quarter during
the term of this Agreement, or any renewal thereof, Licensee shall prepare and
deliver a written report to Licensor setting forth the Gross Sales, Royalties
and Fees generated during the period. If there are no Gross Sales, Royalties or
Fees , a written statement to that effect shall be delivered by Licensee to
Licensor on or before the specified date. At the time each report is made,
Licensee shall pay to Licensor the Payments and Allotments then due and payable.

2.

Books and records. Licensee shall keep books and records in such reasonable
detail as will permit the reports provided for in Paragraph 1 hereof to be
audited. Licensee further agrees to permit such books and reports to be
inspected and audited by a representative or representatives of Licensor to the
extent that Licensor, in its sole discretion, determines to be necessary to
verify the reports provided for in paragraph 1 hereof; provided, however, that
such representative or representatives shall indicate to Licensor only whether
the reports, Payments and Allotments paid are correct, if not, the reasons why
not.



J.

Article V shall be amended to read as follows:

Licensee shall have full and sole discretion to determine whether Products under
this Agreement should be marked with the applicable Patent or Patent Application
number(s).



K.

Article VII shall be amended to read as follows:

If a judgment or decree shall be entered in any proceeding in which the validity
or infringement of any claim of any patent under which the License is granted
hereunder shall be in issue, which judgment or decree shall become final, and if
a final judgment shall have determined the specific claim to be invalid,
Licensee shall be relived thereafter from including in its reports hereunder
that portion of the Payments and





--------------------------------------------------------------------------------

Allotments due under ARTICLE III payable only because of such claim or any
broader claim to which such final judgment shall be applicable, and from the
performance of any other acts required by this Agreement and pertaining to such
claims.



L.

Article VIII, Paragraphs 1, 2(a), 3 and 5 shall be amended to read as follows:

1.

Termination by Licensee.

Option of Licensee: Licensee may terminate the license granted by this
Agreement, provided Licensee shall not be in default hereunder, by giving
Licensor one hundred eighty (180) day notice to its intention to do so. If such
notice shall be given, then upon the expiration of such one hundred eighty (180)
days the termination shall become effective; but such termination shall not
operate to relieve Licensee from its obligation to remit Payments and Allotments
due or to satisfy any other obligations, accrued hereunder prior to the date of
such termination.

2.

Termination by Licensor.

Option of Licensor: Licensor may, in its sole discretion, terminate this
agreement by written notice to Licensee in case of:

a.

Default in the remittance of any Payment or Allotment required to be paid by
Licensee to Licensor hereunder.

3

Effect of termination.

Termination of this agreement shall not impair or destroy Licensee’s or
Licensor’s rights or remedies, either at law or in equity, or relieve Licensee
of its obligation to remit Payments and Allotments due or to comply with any
other of the obligations hereunder, accrued prior to the effective date of
termination. Termination of this agreement shall not impair or destroy any
sublicenses granted by Licensee prior to the effective date of termination.

5.

–Reserved –



M.

Article IX shall be amended to read as follows:

Unless previously terminated as hereinbefore provided, the term of this
Agreement shall be from and after the date hereof until the expiration of the
last to expire of the licensed issued Patents or patents to issue under the
Licensed Patent Rights under ARTICLE I. Licensee shall not be required to remit
Payments and Allotments due only by reason of its use, sale, licensing, lease or
sublicensing under issued Patents licensed by this Agreement that have expired
or have been held to be invalid by a Final Judgment, where there are no other
such patents valid and unexpired covering the Licensee’s use, sale, licensing,
lease or sublicensing; provided, however, that such non-payment of Payments and
Allotments shall not extend to Payments and Allotments already made to Licensor
more than six (6) months prior to Licensee’s discovery of expiration or a Final
Judgment.



N.

Article X shall be amended to read as follows:





--------------------------------------------------------------------------------



1.

Expenses and proceeds of litigation. Where a patent infringement suit is brought
by Licensee, Licensee shall maintain the litigation at its own expense and shall
maintain the litigation at its sole discretion. If the patent infringement
litigation, or a contemplated patent infringement litigation, results in a Fee,
Licensee shall pay an Allotment of Forty percent (40%) of said Fee to Licensor.



O.

Article XI, Paragraphs 1, 2 and 5 shall be amended to read as follows:

1.

Licensee shall pay future costs of the prosecution of the Patent Applications
pending, as set forth in the Licensed Patent Rights, as reasonably necessary to
obtain a patent. Furthermore, Licensee will pay for the costs of filling,
prosecuting and maintaining foreign counterpart applications to such pending
Patent Applications, such foreign applications to be filed within ten (10)
months of the filling date of the corresponding United States patent
application.

2.

Licensee shall own improvements by the inventors. Licensee shall pay future
costs of preparation, filling, prosecuting and maintenance of patents and
applications on patentable improvements made by inventors. Licensee shall retain
all rights to future improvements by the inventors as expressed in this
agreement for current assets and rights described herein.

5.

Notwithstanding the aforegoing paragraph of this ARTICLE XI, Licensee’s
obligations under such paragraphs shall continue only so long as Licensee
continues to have an Exclusive License of the Licensed Patent Rights.



P.

Article XII, Paragraph 2 shall be amended to read as follows:

2.

Assignees, etc. This Agreement shall be binding upon and shall inure to the
benefit of the assigns of Licensor and upon and to the benefit of the successors
of the entire business of Licensor, but neither this agreement nor any of the
benefits thereof nor any rights thereunder shall, directly or indirectly,
without the prior written consent of Licensee, be assigned, divided, or shared
by the Licensor to or with any other party or parties (except a successor of the
entire business of the Licensor).




4.

With respect to the matters set forth herein, this Amendment amends and
supersedes the Agreement and supersedes all prior negotiations and writings. In
all other respects the Agreement shall remain unchanged. In the event that a
conflict arises between this Amendment and the Agreement, this Amendment shall
take precedence over the language of the Agreement. All unmodified terms and
conditions of the Agreement shall remain in full force and effect.





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.







Revolutionary Concepts, Inc.,

Licensor

 

Eyetalk365, LLC,

Licensee

By:

/s/ Ronald Carter

 

By:

/s/ Ross Helfer

Printed Name:

Ronald Carter

 

Printed Name:

Ross Helfer

Title:

President

 

Title:

Manager






